Citation Nr: 1215817	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-26 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to additional specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  He died in March 2004.  The appellant is the Veteran's surviving spouse. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which reimbursed the appellant $1820 in expenses related to a specially adapted housing grant.  The RO essentially denied a claim for additional expenses borne by the appellant. 

The appellant testified at a hearing at the RO before the undersigned in March 2010.  A transcript of the proceeding is of record. 

The appellant's claim for additional benefits was denied in a March 2010 Board decision.

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 joint motion for remand to the Court, the parties (the appellant and the VA Secretary) requested that the Board decision be vacated, and the case remanded.  By a June 2011 order, the Court granted the joint motion.


FINDINGS OF FACT

1.  The Veteran was notified that he met the basic eligibility criteria for entitlement to a specially adapted housing grant in June 2003.  He was informed of a recommendation to approve a specially adapted housing grant in September 2003. 

2.  The Veteran and his spouse purchased a new home capable of accommodating his service-connected disabilities in October 2003.

3.  By letter dated February 27, 2004, VA informed the Veteran that he had been awarded a $50,000 specially adapted housing grant although the award was not formally approved until March 16, 2004. 

4.  The Veteran died on March [redacted], 2004. 

5.  The United States Government issued the Veteran a $50,000 check on April 1, 2004. 

6.  The Veteran, during his lifetime, did not receive any funds pursuant to the VA specially adapted housing grant. 

7.  At the time of death, there was an unpaid financial obligation of $1,820 for architectural fees that the Veteran had incurred in connection with the specially adapted housing grant that has been reimbursed to the appellant. 

8.  Under Plan III of the Specially Adapted Housing Grant, under which the Veteran received his benefits, the Veteran was entitled to the total cost of remodeling OR 50 percent of the cost to remodel PLUS the smaller of either 50 percent of the original cost of the land and the building OR the balance of the unpaid mortgage.

9.  VA's stated policy in veteran death cases is to return a veteran's estate to the same condition prior to grant approval.

10.  As a matter of equity, the remaining $48,180.00 of the specially adapted grant monies which had been awarded to the Veteran may be paid to the appellant to return the veteran's estate to the same condition prior to obligations incurred in reliance of receiving the approved specially adapted grant.


CONCLUSION OF LAW

The appellant is entitled to $48,180.00 of specially adapted housing benefits which had been awarded to the Veteran during his lifetime.  38 U.S.C.A. §§ 2101, 2106, 5122, 5107 (West 2002); 38 C.F.R. §§ 3.809, 3.1003, 36.4407 (in effect prior to October 18, 2010); VAOPGCPREC 13-95 (May 10, 1995); VA Adjudication Procedure Manual, M26-12, Chapter 15, (July 19, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

VA's duty-to-assist and notification obligations are codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  In addition, regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Because the claim in this case is governed by the provisions of Chapter 21 of Title 38 of the United States Code, the law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim.  The RO has explained to the appellant the bases for denial of the claim, and afforded her the opportunity to present information and evidence in support of the claim.  The appellant additionally presented testimony to the undersigned in March 2010.  Significantly, there is no indication that there is any existing evidence pertinent to the issue on appeal that has not been obtained. 

More importantly, the Board is of the belief that the decision below awards the appellant the benefits sought on appeal with the $48,180.00 award of specially adapted housing benefits being the maximum available benefit to her.

II.  Analysis

Under applicable criteria, VA is authorized to assist any veteran who is entitled to disability compensation for the loss of use of one lower extremity together with residuals of organic disease or injury, or the loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, in acquiring a suitable housing unit with special fixtures or movable facilities made necessary by the nature of the disability and necessary land therefore.  38 U.S.C.A. § 2101. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided to a Veteran.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The statute under which claims are made allows for assistance, in the form of a grant, to be provided to a Veteran in acquiring a home suitable to meet his/her service-connected disability-related needs. 

With the death of a veteran, the object of the law cannot be accomplished.  A one-time payment for assistance for specially adapted housing does not qualify as a "periodic monetary benefit" for purposes of 38 U.S.C.A. § 5121, and therefore is not payable to a veteran's survivor as an accrued benefit.  See Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993). 

However, a veteran's estate may, under certain circumstances, be reimbursed for expenses incurred in contemplation of, or in reliance on, receiving a specially adapted housing grant.  See, e.g., VAOPGCPREC 13-95 (May 10, 1995), 60 Fed. Reg. 43,187 (1995); Solicitor's Opinion VA-OP Sol. 510-50 (October 26, 1950). 

The statute under which claims are made allows for assistance, in the form of a grant, to be provided to a Veteran in acquiring a home suitable to meet his or her service-connected disability-related needs.  With the death of the Veteran, the object of the law cannot be accomplished.  This being so, appropriated funds cannot be expended to pursue the housing project subsequent to the death of the Veteran.  However, funds may be paid from the grant to which the Veteran was determined eligible as may be necessary to liquidate any obligation incurred by the Veteran prior to his or her death.  The amount of such reimbursement must be within the overall limitation of the maximum grant amount.  Solicitor's Opinion VA-OP Sol. 510-50. 

The word "obligation" means to bind oneself by a social, moral, or legal tie.  Webster's II New College Dictionary 754 (1995).  Because the Solicitor's opinion specifically calls for "any" obligation, we do not have to determine whether the facts show more than a social obligation.  However, whatever the nature of the obligation, it must be one that was incurred by the Veteran prior to his death.

Furthermore, the United States shall automatically insure any eligible veteran who is or has been granted assistance in securing a suitable housing unit under chapter 21, of Title 38 United States Code, against the death of a veteran.  The amount of insurance provided a veteran under this section may not exceed the lesser of $90,000 or the amount of the loan outstanding on the housing unit.  38 U.S.C.A. § 2106.

An April 2003 rating decision indicated that the Veteran was entitled to specially adapted housing.  The appellant filled out and signed the initial VA Form 26-4555, Veteran's Application in Acquiring Specially Adapted Housing (SAH) or a Special Home Adaptation Grant, on May 28, 2003.  In September 2003, an SAH Agent inspected the property with the appellant and submitted a report indicating that this home was feasible to adapt.  An October 1, 2003 letter from the SAH Agent indicated that the home that the Veteran and appellant intended to purchase was feasible to adapt to VA standards; and that the necessary modifications included two means of wheelchair ingress/egress, providing a barrier free door, and to widen the doorway of the bedroom to be used by the Veteran.  The Veteran and his spouse purchased the [redacted], via Land Contract, in October 2003.  The contract sales price was $249,900.00.

The appellant submitted a VA Form 29-8636 dated January 2, 2004, requesting VMLI, specifically to include while the home was under construction.  However, the appellant additionally indicated that the home was not currently under construction.

The appellant submitted a VA Form 26-4555c, Veteran's Supplemental Application for Assistance in Acquiring Specially Adapted Housing, in January 2004.  The form was signed by the SAH Agent in February 2004 and by the Chief, Construction and Valuation and the Loan Guaranty Officer in March 2004.  The grant was applied for under Plan 3, for remodeling to be done on house now owned by the Veteran or to be acquired by the Veteran.  Under Plan 3, from the Special Adapted Housing Grant Formulas Worksheet, the total cost of remodeling would be paid OR 50 percent of the cost to remodel PLUS the smaller of either 50 percent of the original cost of the land and the building OR the balance of the unpaid mortgage.

By letter dated February 27, 2004, the Veteran was notified that a specially adapted housing grant totaling $50,000 was awarded.  However, it does not appear that the specially adapted housing grant was officially granted until March 16, 2004.  The Veteran died on March [redacted], 2004.  A United States Treasury check, in the amount of $50,000, was issued on April 1, 2004.  This check, which was never placed into an escrow account, was returned to the VA.  See generally, 38 U.S.C.A. § 5122; 38 C.F.R. § 3.1003 (where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled). 

From the undisbursed specially adapted housing grant monies, in February 2006, VA reimbursed $1,820 to the appellant for architectural fees related to adapting the house to accommodate the Veteran's disability.  The appellant requests the remainder of the $50,000, claiming that she incurred expenses far in excess of that amount due to loss of equity in the sale of the previous house, settlement costs, moving and storage costs, home inspection, cleaning costs, and lock and door replacement. 

Thereafter, the SAH Agent at the Detroit RO recommended reimbursable expenses totaling $5,544.80 based upon settlement fees for the original home, settlement fees for the specially adapted home, architectural plans, home inspection, furniture moving fee and furniture storage. 

The SAH Agent at the Detroit RO, in another document, additionally recommended payment of reimbursable expenses totaling $44,636 based upon an analysis of a loss of equity position plus the architectural plans. 

The VA Central Office recommended that the appellant not be reimbursed any additional funds as she had been granted a $90,000 payment under the VMLI program. 

The Board notes that the June 2011 joint remand indicated that the VA Adjudication Procedure Manual, M26-12, Chapter 7 should be discussed herein.  However, the Board notes that the relevant, most recent edition of the VA Adjudication Procedure Manual, M26-12 discusses SAH and the death of the Veteran in Chapter 15.

Under VA Adjudication Procedure Manual, M26-12, Chapter 15, (July 19, 2007), the stated purpose for death cases is as follows:

The purpose of releasing grant funds for outstanding expenses is to restore the veteran's estate to its condition at the time of the veteran's filing of VA Form 26-4555c or VA Form 26-4555d.  

(emphasis original).

In general, VA may reimburse the estate the amount necessary to pay off contract obligations, or other approved related expenses incurred before or as a result of the acquisition of a specially adapted home.  M26-12, 15-D-15.  The amount of the grant approved equals the upper limit of the amount that may be authorized for reimbursement.  Id.

However, VA's Adjudication Procedure Manual does not clearly delineate what factors may be considered in "restor[ing]" the veteran's estate to the same position it was prior to grant approval.  There is specific language that outstanding expenses may be claimed by (1) the veteran's family/estate for "funds personally expended by the veteran for costs related to the grant"; (2) builders for specific costs expended for the project; (3) attorney services; and (4) architect/draftsman for preparation of plans and specifications.

The only specific limiting language regarding the release of grant funds is stated as follows:

IMPORTANT: Payment is not intended as a way of providing the veteran's estate with a home.

(emphasis original).

All in all, VA's Adjudication Manual provides very little guidance for analyzing this case.

The Board also notes that VA General Counsel Opinion 13-95 also provides very little guidance for analyzing this case.  In general, VA's General Counsel provided the following advice, on page 7, as follows: 

Under 38 C.F.R. § 36.4407, the Secretary is permitted to take action 'to relieve undue prejudice to a veteran or third party contracting or dealing with such veteran . . . .'  We believe this regulation would permit VA to continue the practice . . . of reimbursing the veteran's estate or a third party for certain limited costs clearly incurred in preparation for the remodeling of the home.  We understand, for example, that the contractor ordered special supplies and incurred a loss in returning those items.  This would be a reasonable expense under section 36.4407.  Your proposal to reimburse the family for a potential loss on the resale of the property goes well beyond what the statute and regulations envision, however.

In this opinion, VA's General Counsel advised the Veteran's Benefit Administration to draft clear regulations to resolve future cases involving reimbursement of losses suffered in anticipation of a specially adapted grant.

Thereafter, VA did revise its regulations to clarify the type of costs that are reimbursable to a veteran's estate for specially adapted housing grants.  Effective October 18, 2010 (which is after the Board's March 2010 decision), VA issued a regulation clarifying the rules of reimbursement as follows: 

§ 36.4406 Reimbursement of costs and disbursement of grant funds.

(a) After providing conditional approval of a specially adapted housing grant for an eligible individual pursuant to § 36.4405, the Secretary may authorize the incurrence, prior to obtaining final specially adapted housing grant approval, of preconstruction costs of the types and subject to the limits specified in this paragraph.

(1) Preconstruction costs to be incurred may not exceed 20 percent of the eligible individual's aggregate amount of assistance available, unless the individual is authorized by the Secretary in writing to incur specific preconstruction costs in excess of this 20 percent limitation. Preconstruction costs may include the following items:

(i) Architectural services employed for preparation of building plans and specifications.

(ii) Land surveys.

(iii) Attorneys' and other legal fees.

(iv) Other costs or fees necessary to plan for specially adapted housing grant use, as determined by the Secretary.

(2) If the Secretary authorizes final approval, the Secretary will pay out of the specially adapted housing grant the preconstruction costs that the Secretary authorized in advance.  If the specially adapted housing grant process is terminated prior to final approval, preconstruction costs incurred that the Secretary authorized in advance will be reimbursed to the eligible individual, or the eligible individual's estate pursuant to paragraph(c) of this section, but will be deducted from the aggregate amount of assistance available and the reimbursement will constitute one of the three permitted grant usages (see § 36.4403).

(b) The Secretary will determine a method of disbursement that is appropriate and advisable in the interest of the eligible individual and the Government, and will pay the specially adapted housing grant accordingly.  Disbursement of specially adapted housing grant proceeds generally will be made to third parties who have contracted with the veteran, to an escrow agent, or to the eligible individual's lender, as the Secretary deems appropriate.  If the Secretary determines that it is appropriate and advisable, the Secretary may disburse specially adapted housing grant funds directly to an eligible individual where the eligible individual has incurred authorized preconstruction or construction-related costs and paid for such authorized costs using personal funds.

(c) Should an eligible individual die before the Secretary disburses the full specially adapted housing grant, the eligible individual's estate must submit to the Secretary all requests for reimbursement within one year of the date the Loan Guaranty Service learns of the eligible individual's death.  Except where the Secretary determines that equity and good conscience require otherwise, the Secretary will not reimburse an eligible individual's estate for a request that has not been received by the Department of Veterans Affairs within this timeframe.

The Board observes that these regulations do provide a more clear regulatory scheme for the benefit of a veteran claimant.  However, it creates a scheme which did not exist in 2003 and 2004 when the transactions in question occurred.  This regulation simply does not apply to the case at hand and will not be further discussed.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003) (holding that congressional enactments and administrative rules will only be applied retroactively when their language requires retroactive effect).

Overall, the Board agrees with VA General Counsel's observation in VAOPGCPREC 13-95 that VA regulations in effect prior to October 2010 provide almost no guidance and instruction involving the type of costs that are reimbursable to a veteran's estate for specially adapted housing grants.  

Otherwise, an old VA Solicitor Opinion generally speaks to reimbursement of a veteran's estate from specially adapted funds "as may be necessary to liquidate any obligation incurred by the Veteran prior to his or her death."  VA's General Counsel in VAOPGCPREC 13-95 described a parameter of this obligation somewhere between reimbursing "certain limited costs clearly incurred in preparation for the remodeling of the home" but disallowing reimbursement for "a potential loss on the resale of the property."  VA's Adjudication Manual states a broad purpose of restoring a veteran's estate to the condition prior to incurring expenses in anticipation of a specially adapted grant with the only clear limiting policy that the intent is not to provide the estate with a home.

After a critical review of this case, the Board will reverse its prior decision disallowing this claim.  Notably, that decision was consistent with the approach of the new regulations and appeared to be implementing the parameters identified in VAOPGCPREC 13-95.  Nonetheless, there is a significant amount of ambiguity of VA's intent prior to 2010 with the VA Adjudication Manual providing a stated purpose of restoring a veteran's estate to the condition prior to incurring expenses in anticipation of a specially adapted grant.  This language is very broad and may be construed to include many items sought by the appellant. 

In this case, the Board is also faced with the unusual situation where the Veteran had been approved for a specially adapted grant of $50,000 wherein this case would not be before the Board had the Veteran lived an additional two days.  He died while the check was being processed.  Thus, the Board also observes that the circumstances of this case differ from the circumstance discussed in VAOPGCPREC 13-95, in which the Veteran had merely applied for SAH prior to death and such benefit had not been granted at the time of his death.


In this situation, the Board will apply the basic legal principle that, when the law pertaining to veterans' benefits is ambiguous, any interpretive doubt is to be resolved in the veteran's favor.  See Brown v. Gardner, 513 U.S. 115, 118 (1994).  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed.Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).

Thus, the Board will apply the standard enunciated in M26-12 that a proper claimant may obtain reimbursement of expenses incurred in anticipation of a specially adapted grant to the extent required to restore the estate to its condition prior to incurring expenses in anticipation of a specially adapted grant.

With this standard in mind, the Board initially observes that the appellant has already been reimbursed $1,820 for architectural fees which leaves a remaining balance of $48,180 of specially adapted funds available to be used as reimbursement, if necessary.

The Veteran's specially adapted grant was premised on his purchasing a new home which could accommodate his disabilities.  The costs associated with obtaining this new property included settlement fees for the old home and new home, which are $1,564 and $1,005 respectively.  Additionally, the Veteran had necessary and reasonable expenses which included lock replacement ($721), mover fees ($405), cleaning fees ($75) and inspection fees ($450).  The Board finds that these costs, totaling $4,220, would not have been incurred but for the Veteran's preparation for using his specially adapted grant.

The record also reflects costs totaling almost $3,000 for bathroom repair and plumbing system repair that may be deemed reasonably necessary to make the home in habitable condition.

Finally, the SAH agent has analyzed the entire transaction and has provided his own professional opinion that the Veteran's estate incurred a $42,816 loss of equity to purchase the property subject to the specially adapted grant.  Unlike the situation in VAOPGCPREC 13-95, this Veteran had been approved for a specially adapted grant of $50,000, he had to change his place of abode for purposes of using the specially adapted grant, and experienced an actual loss with a property transfer.  In light of the non-existent standards of reimbursement and ambiguous policy statements, the Board finds that this diminution of estate value would not have occurred but for the Veteran's preparation for using his specially adapted grant.  Thus, the Board also deems this a reimbursable cost.

Overall, the Board observes that the Veteran and appellant had purchased the house in reliance on the forthcoming SAH grant; the entire process had been completed in that the SAH agent had inspected the premises; recommendations had been made concerning renovations; the appellant had submitted all of the materials required in order to obtain the grant monies; and she had been informed that the application for SAH had been granted and that a check for $50,000.00 would be placed in escrow accordingly; all of this prior to the Veteran's death.

As noted, the Veteran was granted SAH under Plan 3.  Under Plan 3, had the Veteran lived, the appellant and the Veteran would have (presumably) been reimbursed for either the cost of the remodeling OR the cost of 50 percent of the remodeling plus half of the original cost of the land and the building.  However, calculated, the Veteran would have received the maximum amount of the grant, $50,000, if he had survived long enough to see the work completed and the escrow paid out accordingly.  

The Board, thus, finds that, as stated in the M26-12, VA may reimburse the estate the amount necessary to "restore" the estate to its condition prior to incurring expenses in anticipation of a specially adapted grant.  The evidence indicates that the Veteran and the appellant specifically undertook the obligation of the mortgage for this house in reliance on the SAH grant.  As SAH monies may, according to all authority provided concerning this issue, be paid out after the Veteran's death to pay off obligations made prior to the Veteran's death, the Board finds that the appellant should be paid the rest of the grant monies in order to make the estate whole.  

The Board finds that, giving every benefit of the doubt to the appellant, including ambiguity in the controlling law, the remaining $48,180.00 of the specially adapted grant monies which had been awarded to the Veteran may be paid to the appellant to return the veteran's estate to the same condition prior to obligations incurred in reliance of receiving the approved specially adapted grant.

Finally, the Board apologizes to the appellant for the delay in readjudicating this claim.  The Board experienced considerable difficulty in obtaining the Veteran's claims folders which was beyond our control.


ORDER

A claim for $48,180.00 of specially adapted housing benefits is granted, subject to the laws governing the grant of monetary benefits. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


